Citation Nr: 1541297	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2003.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied service connection for an acquired psychiatric disorder, a bilateral hearing loss disability, and tinnitus.  In January 2015, the Board remanded all three issues for further development.  In a May 2015 decision, service connection was granted for an acquired psychiatric disorder, thus satisfying that portion of the appeal in full.  The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus have returned to the Board.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran has tinnitus due to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claim for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Tinnitus

In essence, the Veteran contends that he currently has tinnitus that had its onset in his period of active duty service.  In particular, the Veteran asserts that he was exposed to acoustic trauma during active duty.  He stated that he has experienced ringing in his ears ever since his active duty.

The Veteran's DD 214 reveals that the Veteran's duty MOS was Seaman.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability. 

With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma from being exposed to launches and gunmounts while serving as a seaman in the Navy.  An in-service audiogram dated February 2002 contains a notation that the Veteran was routinely exposed to noise.  Additionally, another service treatment record from April 2002 indicates that the Veteran was treated for moderate to severe pain in both of his ears after having put wax into them three days previously in an effort to decrease the level of ambient noise.  Based on this evidence, the Board does not dispute that he likely experienced acoustic trauma during service.

In April 2015, the Veteran was afforded a VA audio examination.  The examiner said that he was not reporting the test results, as he did not consider them to be valid.  There was poor consistency in the responses to test stimuli; there was poor inter-test agreement; there was poor agreement between observed communication ability and test performance.  No etiology opinion was given.

The Board finds the Veteran's statements regarding the onset and continuation of his tinnitus to be credible.  His exposure to noise while on active duty is conceded.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report the tinnitus that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board has considered the April 2015 VA examination report; notably, no etiology opinion regarding the Veteran's tinnitus was offered.  As such, the April 2015 VA examination report weighs neither for nor against the claim for service connection for tinnitus.  As the Veteran is competent to describe his in-service noise exposure and current tinnitus, and his assertions are credible, the medical and lay evidence is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Previously, the Board remanded the claim for service connection for a bilateral hearing loss disability to afford the Veteran a VA compensation and pension examination.  This examination was performed in April 2015.

As noted above, the VA examiner said that he was not reporting the test results, as he did not consider them to be valid.  In the September 2015 brief prepared by the Veteran's accredited representative, it was requested that the claim be remanded for a new audio examination to obtain valid test results.

While acknowledging that the Veteran also has a duty to assist and cooperate with VA in developing evidence (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), this Veteran has a documented learning disability and cognitive limitations.  See November 2009 private psychiatric report.  There are no post-service audiometric test results of record, and current audiometric findings are essential for proper resolution of this claim.  As such, the Board agrees with the Veteran's accredited representative, and the Veteran should be given one more opportunity to comply with the instructions at a VA compensation and pension audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Thereafter, schedule the Veteran for an audiology examination by an appropriate examiner to determine the presence, nature and etiology of any diagnosed hearing loss.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his history, lay assertions, and the pertinent medical evidence.  

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed hearing loss is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner should be informed that exposure to hazardous noise during active duty service has been conceded.

3.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


